Orders, of the Appellate Division reversed and those of Special Term reinstated upon the ground that the designating petitions are invalid for failure to comply with the requirements of subdivision 3 of section 15 of the Election Law, section 135 of the Election Law and the Rules of the New York Democratic County Committee. No opinion.
Concur: Conway, Ch. J., Dye, Van Voorhis, Burke and MacCrate,* JJ. Desmond, J., dissents and votes to affirm.

 Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of Fuld and Froessel, JJ.